Citation Nr: 0835836	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-16 271	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 14, 
2004, for the grant of service connection for hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1954 to July 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA), which 
established service connection for bilateral hearing loss and 
assigned an effective date from January 14, 2004.  The Board, 
in pertinent part, remanded the issue remaining on appeal for 
additional development in December 2007.  

The Board also notes that in correspondence dated in August 
2008 the RO requested the veteran clarify designations of 
power of attorney he had submitted.  VA regulations provide 
that a specific claim at any one time may be prosecuted by 
only one recognized organization, attorney, agent, or other 
person properly designated to represent an appellant.  
38 C.F.R. § 20.601 (2007).  As the veteran did not respond to 
the RO's request for clarification, the Board finds he is 
presently unrepresented in the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  A review of the record shows 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
underlying service connection claim by correspondence dated 
in April 2004.  The United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to these matters was provided in 
correspondence dated in May 2006.

In correspondence in support of his claim the veteran raised 
the issue of clear and unmistakable error (CUE) in prior 
rating decisions dated in November 1958 and March 1994.  The 
Court has held that a claim that is inextricably intertwined 
with another claim which remains undecided and pending before 
VA must be adjudicated prior to a final order on the pending 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1990).  Upon 
review of the case the Board finds this matter is 
inextricably intertwined with the issue developed on appeal 
and that these matters must be remanded for additional 
development.  

The Board also notes that the December 2007 remand instructed 
the RO to adjudicate the CUE claim as to the March 1994 
rating decision and thereafter to provide the veteran a 
supplemental statement of the case.  There is no indication, 
however, that the CUE issue was adjudicated nor that a 
supplemental statement of the case was issued after December 
2007.  The Court has held that a remand by the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Therefore, additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The issue of whether rating decisions 
in November 1958 or March 1994 were 
clearly and unmistakably erroneous in not 
establishing service connection for 
bilateral hearing loss should be 
adequately developed and adjudicated.  
The veteran must be notified of any 
decision and of his appellate rights.  If 
a timely notice of disagreement is filed, 
the veteran should be furnished a 
statement of the case and provided the 
requisite period of time for a response.  

2.  After completion of the above and any 
additional development deemed necessary, 
any issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




